DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 08/08/2022. Claims 1, 2, 8, and 15 have been amended. Claims 3 and 4 have been cancelled. Claims 1-2 and 5-20 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “non-Caucasian skin pigmentation” and “biracial skin pigmentation” are unclear and indefinite. Skin pigmentations are an almost infinite spectrum of color and merely stating “non-Caucasion” or “mixed race” does not narrow or define any specific color of pigmentation. Further, there is no specific color for the doll defined for these terms in the specification to clarify these limitations. Instead, the specification states mixed race is “any different races” and “different cultures,” which does not relate to pigmentation, rather culture and geographical location. For example, if “European” and “Asian” are considered “races,” than a very light pigmentation would meet the “biracial pigmentation” limitation, which does not appear to be the intent of these limitations. There is no definable line between what would be a “Caucasian” pigmentation and “non-Caucasian” pigmentation or a “mixed race” pigmentation or a “non-mixed race” pigmentation. Further, “Caucasian” refers to a region in Europe, and not everyone in the region defined by “Caucasus” is light in skin pigmentation. Additionally, “races” are not easily defined, concretely, but certainly include many different people groups with many different skin pigmentations that have what amounts to essentially an infinite spectrum of pigmentations and pigmentation combinations. There is no ascertainable scope to these terms and they are, therefore, indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dressendorfer et al. (US Patent No. 9,233,312 B1) in view of Reeves (US Patent No. 10,661,191 B1).
In Reference to Claims 1, 2, and 5-7
 Dressendorfer teaches (Claim 1) An interactive doll assembly having a non-Caucasian skin pigmentation (note this is extremely broad, there is no specific pigmentation to “non-Caucasian,” and can be any color and the doll is inherently some color) comprising: a doll body comprising a torso (item 22, fig’s 1-8), a head (head, unlabeled, fig’s 1-8), a pair of arms (items 24b, fig’s 1-8), and a pair of legs (items 24a, fig’s 1-8) pivotally connected by a plurality of joints (at items 34, 36, and 25, fig’s 1-8); an audio component integrated into the doll body (item 46, fig’s 3 and 4); and a control component in communication with the audio component (items 40/42, fig’s 3 and 4); and a positioning component comprising a position activating element integrated into a [part] of the torso for moving the doll body (items 44 and 26 and associated gears, fig’s 1-8; column 4 lines 57-64);
(Claim 2) wherein the control component is configured to send a plurality of stored audible phrases to the audio component (column 4 line 65 – column 5 line 13);
(Claim 5) wherein the audio component comprises an activating button (item 44, fig’s 3 and 4 and column 4 lines 57-64) and a speaker (item 46, fig’s 3 and 4);
(Claim 6) wherein the activating button is integrated into [the body] (item 44 column 4 lines 57-64);
 (Claim 7) further comprising a ballet barre engageable by the doll body (item 500, fig’s 7 and 8).
Dressendorfer fails to teach the location of the activating element / button and being separate elements of claims 1 and 6. 
Reeves teaches multiple activation buttons for multiple different features in various locations (items 40 and 54, fig’s 1 and 2 and column 3 lines 43-51 and column 4 lines 30-41).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the controllably activated animated doll device of Dressendorfer with the feature of multiple buttons in various locations as taught by the controllably activated animated doll device of Reeves for the purpose of giving a user more control of the device, making the device more interesting and engaging for the users for a longer period of time as taught by Reeves (column 1 lines 19-22 and summary), making the device more comprehensive, and more interesting and attractive to the users. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the activating button in the hand, back, torso, or any other particular location merely as a matter of engineering design choice, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device would operate the same regardless of where the activating button is located, this location is not a patentable distinction. 
	
In Reference to Claims 8-14
Dressendorfer teaches (Claim 8) An interactive doll assembly having a biracial skin pigmentation (note this is extremely broad, there is no specific pigmentation to “biracial skin,” and can be any color and the doll is inherently some color) comprising: a doll body comprising a torso (item 22, fig’s 1-8), a head (head, unlabeled, fig’s 1-8), a pair of arms (items 24b, fig’s 1-8), and a pair of legs (items 24a, fig’s 1-8) pivotally connected by a plurality of joints (at items 34, 36, and 25, fig’s 1-8); an audio component integrated into the doll body (item 46, fig’s 3 and 4); a control component configured to send a plurality of stored audible phrases to the audio component (items 40/42, fig’s 3 and 4; column 4 line 65 – column 5 line 13); and a positioning component integrated into a [part] of the torso for moving the doll body between a plurality of ballet positions (item 26 and associated gears, fig’s 1-8), the positioning component comprising a [] positioning switch[] for moving the doll body; and wherein the positioning component is mechanically and electrically operable (items 44 and 26 and associated gears, fig’s 1-8; column 4 lines 57-64);
(Claim 9) wherein the audio component comprises an activating button and a speaker (items 44 and 46, fig’s 3 and 4 and column 4 lines 59-60).
(Claim 10) wherein each of the pair of arms comprises a hand configured to grip (fig’s 7 and 8 and column 4 lines 16-21 and 32-37);
(Claim 11) wherein the activating button is integrated into [the body] (item 44 column 4 lines 57-64);
 (Claim 12) wherein the control component comprises a memory (column 4 line 65 – column 5 line 16);
(Claim 13) wherein the plurality of stored audible phrases correspond to the plurality of ballet positions (column 4 line 55 – column 5 line 9);
(Claim 14) further comprising a power source in electrical communication with the control component (items 50, fig’s 5 and 6).
Dressendorfer fails to teach the location of the activating element / button and being separate elements of claims 8 and 11. 
Reeves teaches multiple activation buttons for multiple different features in various locations (items 40 and 54, fig’s 1 and 2 and column 3 lines 43-51 and column 4 lines 30-41).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the controllably activated animated doll device of Dressendorfer with the feature of multiple buttons in various locations as taught by the controllably activated animated doll device of Reeves for the purpose of giving a user more control of the device, making the device more interesting and engaging for the users for a longer period of time as taught by Reeves (column 1 lines 19-22 and summary), making the device more comprehensive, and more interesting and attractive to the users. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the activating button in the hand, back, torso, or any other particular location merely as a matter of engineering design choice, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device would operate the same regardless of where the activating button is located, this location is not a patentable distinction.
	
In Reference to Claims 15-17 and 20
	Dressendorfer teaches (Claim 15) An interactive doll assembly having a biracial skin pigmentation (note this is extremely broad, there is no specific pigmentation to “biracial skin,” and can be any color and the doll is inherently some color) comprising: a doll body comprising a torso (item 22, fig’s 1-8), a head (head, unlabeled, fig’s 1-8), a pair of arms (items 24b, fig’s 1-8), and a pair of legs (items 24a, fig’s 1-8) pivotally connected by a plurality of joints (at items 34, 36, and 25, fig’s 1-8); an audio component integrated into the doll body (item 46, fig’s 3 and 4), the audio component remotely activatable (column 4 lines 57-64 and column 5 lines 45-60); a control component configured to send a plurality of stored audible phrases to the audio component (items 40/42, fig’s 3 and 4; column 4 line 65 – column 5 line 13); a remotely activatable positioning component for moving the doll body between a plurality of ballet positions (item 26 and associated gears, fig’s 1-8; column 4 lines 57-64 and column 5 lines 45-60), the remotely activatable positioning component comprising a plurality of position activating elements not integrated into the doll body (column 4 lines 57-64, voice commands are activating elements which are remote from the doll body); and a ballet barre engageable by the doll body (item 500, fig’s 7 and 8);
(Claim 16) wherein the audio component comprises an activating button and a speaker (items 44 and 46, fig’s 3 and 4 and column 4 lines 59-60);
(Claim 17) wherein the control component comprises a memory (column 4 line 65 – column 5 line 16);
 	(Claim 20) wherein each of the pair of arms comprises a hand configured to grip the ballet barre (fig’s 7 and 8 and column 4 lines 16-21 and 32-37).
	Dressendorfer fails to teach the feature of separate activating components for audio and motion. 
	Reeves teaches multiple activation buttons for multiple different features in various locations (items 40 and 54, fig’s 1 and 2 and column 3 lines 43-51 and column 4 lines 30-41).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the controllably activated animated doll device of Dressendorfer with the feature of multiple buttons in various locations for different activation features as taught by the controllably activated animated doll device of Reeves for the purpose of giving a user more control of the device, making the device more interesting and engaging for the users for a longer period of time as taught by Reeves (column 1 lines 19-22 and summary), making the device more comprehensive, and more interesting and attractive to the users. 
	Additionally, the examiner notes that, broadly interpreted, the limitation of “remotely activatable positioning elements” is taught in Dressendorfer, broadly, as voice commands perform these functions. However, in the alternate view that these are intended to be physical buttons an alternate rejection is set forth below:
	Reeves teaches multiple activation buttons in a remote device (items 54, fig’s 1 and 2 and column 4 lines 30-41).
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the controllably activated animated doll device of Dressendorfer with the feature of activation buttons in a remote device as taught by the controllably activated animated doll device of Reeves for the purpose of giving a user easier control of the device, making the device more interesting and engaging for the users for a longer period of time as taught by Reeves (column 1 lines 19-22 and summary), making the device more convenient to use, and more interesting and attractive to the users.

In Reference to Claims 1-17 and 20
	As noted above, the limitations of “non-Caucasian skin pigmentation” and “biracial skin pigmentation” are both indefinite and extremely broad and, therefore, are met with any color of doll. However, in the alternate view that these limitations are intended to encompass some particular colors of skin pigmentation range, an alternate rejection is set forth below:
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the doll with any particular skin pigmentation merely as a matter of engineering design choice, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied on to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Since the skin pigmentation of the doll does not have any mechanical function, this feature is not a patentable distinction. 
Further, that when the claimed printed matter is not functionally related to the substrate in an unobvious manner, it will not distinguish the invention from the prior art in terms of patentability. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of doll does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter e.g. doll skin pigmentation indicia and the substrate e.g. a doll, which is required for patentability.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dressendorfer et al. in view of Reeves, and further in view of Gamble (US Patent No. 2,765,583).
In Reference to Claims 18 and 19
Dressendorfer teaches all of claim 15 as discussed above. 
Dressendorfer fails to teach the features of claims 18 and 19.
Gamble teaches (Claim 18) wherein [a] barre comprises a securing mechanism for securing the [] barre to a surface (items 2 and 4, fig’s 1-3);
(Claim 19) wherein the securing mechanism is a pair of suction cups (items 2 and 4, fig’s 1-3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the doll display device of Dressendorfer with the feature of suction cups on a bar as taught by the doll display device of Gamble for the purpose of creating a simple and effective way to mount the bar to a surface as taught by Gamble (column 1 lines 29-32 and 46-50), making the device more versatile, more reliable, and more attractive to the users. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/08/2022, with respect to the previous claim objection have been fully considered and are persuasive.  The previous claim objection has been withdrawn. 
Applicant's remaining arguments filed 08/08/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the terms “non-Caucasian skin pigmentation” and “biracial skin pigmentation” are noted but are not persuasive. Applicant argues that these terms relate to what is “commonly considered to be a darker than a Caucasian or white skin tone.” This is not persuasive since many different races have “light” or “white” skin tones, and a mixture of these would still be a “light” or “white” skin tone. Regarding the term “non-Caucasian,” this refers to a region of europe where there are, again, many different types of skin tones and many areas outside of this region also have “light” or “white” skin tones. These terms are both indefinite and extremely broad. See action above for further details. 
Applicant’s argument with regard to the positioning of the activating elements / remote is noted but is moot in view of the new grounds of rejection above. See action for further details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711